Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 1 of 8 Page ID #:1
  Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 2 of 8 Page ID #:2



                                AFFIDAVIT
     I, Brady Jones, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION
     1.      I am a Detective with the Fullerton Police Department

(“FPD”) and also a federally deputized Task Force Officer

(“TFO”) presently working with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”).         As a TFO with the ATF, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. § 3051, and I am empowered by

law to conduct investigations and make arrests for offenses

against the United States.

     2.      I am assigned to the ATF Orange County Violent Crimes

Task Force (“OCVCTF”).     The OCVCTF is composed of federal and

local law enforcement agencies, including, but not limited to,

the ATF, Brea Police Department, and FPD.         The OCVCTF is

responsible for, among other things, investigating violations of

federal law involving criminal street gangs, possession of

firearms by prohibited persons, possession of stolen firearms,

possession of machineguns, the illegal distribution of firearms

and narcotics, burglaries, and violent crimes, to include

robberies.    Prior to this assignment with the ATF, I was a

Fullerton Police Officer and have been so employed for

approximately four years.

     3.      During my tenure as a police officer, as well as an

ATF TFO, I have conducted and participated in numerous

investigations of criminal activity, including, but not limited


                                     1
  Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 3 of 8 Page ID #:3



to, the possession of firearms by prohibited persons, possession

of stolen firearms, robberies, and homicides.          Since joining the

OCVCTF in 2019, I have specialized in investigations of

robberies, firearms violations, drug trafficking, and gang

activity.    I have participated in the execution of numerous

search and arrest warrants related to these investigations.

                        II. PURPOSE OF AFFIDAVIT
     4.      This affidavit is made in support of an arrest warrant

and criminal complaint charging KYLE ALAN CASEY (“CASEY”) with

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1).

     5.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrant and does not purport to set forth all of my knowledge of

or investigation into this matter.        Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                   III. STATEMENT OF PROBABLE CAUSE
     6.      After reviewing the police report written by FPD

Corporal Flynn regarding a case that occurred on December 16,

2020, I have learned the following facts:

     A.      Report of a Commercial Burglary
     7.      At approximately 9:00 p.m. on December 16, 2020, FPD

received a call for service regarding a commercial burglary that


                                     2
  Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 4 of 8 Page ID #:4



had just occurred where a significant amount of furniture was

stolen.

     8.     A security guard reported to FPD that he observed the

commercial burglary suspects transport stolen property to a

separate location in Fullerton located at 645 South State

College Boulevard, Fullerton, California.         FPD officers

responded to 645 South State College Boulevard and located the

stolen property inside a trailer.        The victim of the commercial

burglary arrived at the scene and identified the stolen

property.

     9.     While FPD officers were on scene recovering and

continuing to investigate the stolen property, a male standing

outside an unrelated commercial building informed the officers

that he observed a black Chevrolet Tahoe pull into the alleyway

adjacent to them and that the vehicle appeared to be trying to

hide from the police.

     B.     Arrest of CASEY
     10.    Corporal Flynn and Corporal Melendez of the FPD walked

over to where the Chevrolet Tahoe was parked, which was

approximately 50 yards from where they located the stolen

property.   Corporal Flynn observed that the Tahoe was the only

occupied vehicle in the parking lot and that all of the

businesses in the area were closed.        The Chevrolet Tahoe was

equipped with a hitch capable of towing a trailer.           Based on the

witness’s statement, the proximity of the Chevrolet Tahoe to the

stolen trailer, and the location of where the Chevrolet Tahoe




                                     3
  Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 5 of 8 Page ID #:5



was parked, Corporal Flynn suspected that the vehicle’s occupant

may be involved in the burglary.

     11.   The officers approached the vehicle and observed that

it was occupied by a single male occupant in the driver seat,

who was later identified as KYLE ALAN CASEY.          The officers also

observed several vehicle code violations, including a large

crack on the driver’s side of the Chevrolet Tahoe’s windshield

and a dark tint material affixed to the driver’s window of the

vehicle in violation of California Vehicle Code Sections 26710

and 26708(a)(1).

     12.   Upon arriving at the vehicle, Corporal Flynn asked

CASEY to roll down the window of the vehicle, and CASEY said no.

Corporal Flynn asked CASEY if he could open the driver’s door,

and CASEY stared at Corporal Flynn with a confused look and told

Corporal Flynn that he could crawl out of the back of the

vehicle.   CASEY subsequently started the vehicle, put the

vehicle into drive, and inched the vehicle forward.           Corporal

Flynn told CASEY to turn off and exit the vehicle.           Corporal

Flynn then observed CASEY make suspicious furtive movements as

he was sitting in the driver seat.        Corporal Flynn again told

CASEY to turn off the vehicle and exit.         CASEY ultimately exited

the vehicle by opening the driver’s door.

     13.   CASEY was asked about the vehicle and told Corporal

Flynn that the vehicle belonged to him.         Corporal Flynn asked

CASEY if he had anything illegal inside the vehicle, and CASEY

said that he had drug paraphernalia (i.e., methamphetamine pipe)

and that he had just smoked methamphetamine.          CASEY also told


                                     4
  Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 6 of 8 Page ID #:6



Corporal Flynn that there was a firearm underneath the driver

seat of his vehicle.

     14.   Corporal Flynn asked CASEY if he could search his

vehicle, and CASEY provided Flynn consent to search his vehicle.

During a search of CASEY’s vehicle, Flynn located a

methamphetamine pipe and a Colt, Model Super .38 Automatic, .38

caliber pistol bearing serial number 124634 underneath the front

driver seat.   The firearm had one magazine inserted into it, but

neither the firearm nor the magazine contained ammunition.

     15.   CASEY claimed that a friend had left the firearm

inside his vehicle on the passenger seat, and that he had the

firearm on his lap when he noticed the police officers

approaching.   CASEY said that he placed the firearm underneath

the driver seat before exiting the vehicle.

     16.   A record check of the firearm indicated it was

registered to a deceased male in Santa Maria, California.

     17.   A records check of CASEY indicated that he was on

Formal Probation out of Riverside County for an assault with a

deadly weapon conviction, in violation of California Penal Code

§ 245(a)(1).   Furthermore, the records check also indicated that

CASEY was a convicted felon and that there was a misdemeanor

arrest warrant issued for CASEY by the Torrance Police

Department.

     C.    Interview of CASEY
     18.   CASEY was placed under arrest for being in possession

of drug paraphernalia, in violation of California Health &

Safety Code § 11364(a), and for being a convicted felon in


                                     5
  Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 7 of 8 Page ID #:7



possession of a firearm, in violation of California Penal Code

§ 29800(a)(1).

     19.    CASEY was later provided his Miranda warnings, and he
agreed to speak with FPD.      During the interview, CASEY stated

that he had owned the Chevrolet Tahoe for approximately two

years.    CASEY admitted to knowing the firearm was inside his

vehicle but claimed a friend of his left it behind in his

vehicle.   CASEY also said that he knew he was prohibited from

possessing a firearm because he was a convicted felon.

     D.     CASEY’s Criminal History
     20.    Based on my review of CASEY’s criminal history, I

learned that CASEY has the following prior felony convictions:

            a.    Possession of a controlled substance with the

intent to sell, in violation of California Health and Safety

Code § 11351, in California Superior Court, County of Riverside,

Case Number SWF1102442, on or about October 17, 2011, for which

he was sentenced to 36 months’ probation and 6 months’ jail; and

            b.    Assault with a deadly weapon, in violation of

California Penal Code § 245(a)(1), in California Superior Court,

County of Riverside, Case Number SWF2007064, on or about October

8, 2020, for which he was sentenced to 36 months’ probation and

364 days’ jail.

     E.     Interstate Nexus
     21.    On December 17, 2020, I forwarded information

regarding the firearm recovered from CASEY to ATF Special Agent

(“SA”) Jeffrey Davis, an interstate nexus expert.          SA Davis

determined that the Colt, Model Super .38 Automatic, .38 caliber


                                     6
  Case 8:21-cr-00009-JLS Document 1 Filed 12/22/20 Page 8 of 8 Page ID #:8



pistol bearing serial number 124634, recovered from CASEY was

manufactured by Colt in the State of Connecticut and that

because the firearm was recovered in California, it must have

moved in interstate commerce.

                             IV. CONCLUSION
     22.   For all the reasons described above, there is probable

cause to believe that CASEY has committed a violation of 18

U.S.C. § 922(g)(1) (felon in possession of a firearm).



                                            /s/
                                         BRADY JONES
                                         Task Force Officer
                                         ATF

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 22nd
                  ______ day of
December, 2020.


   DOUGLAS F. McCORMICK
HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                     7
